DeCourcy, J.
The plaintiff called as witnesses the' driver of the cab and the motorman of the car; and each attempted to place upon the other the responsibility for the collision. Upon the motorman’s testimony the jury could find that the cab driver, who had been going along the right side of Washington Street, suddenly turned and drove straight across the street railway tracks in front of an approaching electric car that was only eight feet away. This entitled the plaintiff to go to the jury in her action against the defendant Duggan.
The cab driver testified that he looked back before driving upon the track and saw the car about three hundred feet distant; and that the car was fifteen feet away when the front wheels of the cab were crossing the farther rail. The motorman said he could and did bring his car to a stop in from five to eight feet, by reversing the power. This evidence made the question of the railway company’s negligence one of fact.
It was the function of the jury to decide upon the truth of this conflicting testimony and to determine whether the collision was due to the negligence of the motorman, or of the cab driver, or of both.
The plaintiff’s due care was not in controversy. She was entitled to go to the jury against both defendants on the claim that their negligent acts, operating concurrently, contributed to her injury. Feneff v. Boston & Maine Railroad, 196 Mass. 575. In each case the entry must be

Exceptions sustained.